DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, Line 13:  The word “out” after the word “without” is not needed.
Paragraph 20, Line 4:  The phrase “the that the” is grammatically incorrect.
Paragraph 34, Line 1:  The word “be” before “include” is not needed.
Paragraph 55, Line 16:  There appears to be no period at the end of this sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Markel et al [U.S. 9,798,294] (supplied by applicant) in view of Bauchot et al [US 2010/0117797] (supplied by applicant).
For claim 1, the container security system taught by Markel includes the following claimed subject matter, as noted, 1) the claimed container chassis is met by the sealed product (No. 105) defining a container volume (Fig. 1, bottle and neck with opening) configured to house a material, 2) the claimed closure subsystem is met by the combination of the secure element (No. 130, 230) and the tamper detector seal (No. 115, 215), wherein 3) the claimed closure chassis is met by the secure element (No. 130) coupled to the container chassis (Fig. 1), and 4) the claimed closure security subsystem is met by the tamper detector seal (No. 115, 215) coupled to the closure chassis (Fig. 2) that is configured to detect a tamper event (Col. 2, Lns. 64-66: seal 115 indicates potential tampering) and generate a sensor signal based on the detected tamper event (Col. 3, Lns. 11-18): seal 215 is coupled to the secure element 230 to detect attempts to remove or break the seal, i.e., electrical wire cut or pressurized portion of the container), 5) the claimed first communication interface is met by the communication module (No. 236) to communicate with an authentication device, and 6) the claimed security engine is met by the tamper detection module (No. 232) that may include circuits and/or processing element and that is coupled to the communication interface (No. 236) and the first sensor subsystem (Fig. 2, No. 215) in conjunction with the data storage module (No. 234) that, when combined with the tamper detection module, causes said tamper detection module to receive the first sensor signal indicating that the closure chassis has experienced a tamper event (Fig. 3, No. 310: detects an attempt to tamper with the seal of the product) and provide a notification (Fig. 3, No. 345) that the closure chassis has experienced the tamper event (Col. 3, Lns. 57-60: communications module No. 236 may use an RFID protocol; also, the authentication device No. 110 detects an altered hash value in response to a request by the authentication device indicating that the digital signature value has been changed; Fig. 3, Nos. 325 and 330) via the first communication interface (communication module No. 112 of seal validation device No. 110).  However, the closure chassis taught by Markel does not prevent removal of the material from the container volume.
Closure chassis can take many different types and forms.  The closure with passive electronic sensor taught by Bauchot takes the form of a stopper (No. 102) for a pressurized container (No. 100).  Upon any change in pressure within the cavity between the closing member and the sealed chamber (No. 156) a status counter is changed to indicate whether the closing member has been extracted or the container has been tampered with.
The secure element (No. 230) of Markel is not limited to one type of closure architecture.  The specification even states that the secure element may detect a change in pressure based on data measured by the sensor (Col. 3, Lns. 18-21).  The Bauchot reference shows that this pressure sensor can and has been used to provide a physical seal to prevent leakage or movement of the material between the container and an exterior.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the closure chassis of Markel into a stopper similar to that of Bauchot for the purpose of using a useful container apparatus.
For claim 4, the closure chassis (No. 105) of Markel appears to house all the major components of the security system, such as the security subsystem (No. 215), first communication interface (No. 236), and the security engine (Nos. 232 and 234).
For claim 5, one embodiment (Col. 3, Lns. 19-21) of Markel states that a change in pressure based on data measured by a sensor is detected, indicative of the container being opened, which would entail removal of a closure from the bottle.
For claim 6, the Markel reference states that the secure element (No. 230) may be configured to detect an open circuit indicative of a cut to a wire such as would occur when the seal is broken or removed (Col. 3, Lns. 13-16).
For claim 7, both references mention seals and attempts to damage or remove either seal; the Markel reference includes a tamper detection module (No. 232) that includes circuits and processing elements that detect tampering with the seal (Col. 3, Lns. 42-45).  The closing member (No. 110) of Bauchot is used to seal an opening (No. 112) of the container (No. 100) to prevent removal of the material from the closure.
For claim 9, the closure system taught by Markel includes the following claimed subject matter, as noted, 1) the claimed closure chassis is met by the secure element (No. 130) coupled to the container chassis (Fig. 1), and 4) the claimed closure security subsystem is met by the tamper detector seal (No. 115, 215) coupled to the closure chassis (Fig. 2) that is configured to detect a tamper event (Col. 2, Lns. 64-66: seal 115 indicates potential tampering) and generate a sensor signal based on the detected tamper event (Col. 3, Lns. 11-18): seal 215 is coupled to the secure element 230 to detect attempts to remove or break the seal, i.e., electrical wire cut or pressurized portion of the container), 5) the claimed first communication interface is met by the communication module (No. 236) to communicate with an authentication device, and 6) the claimed security engine is met by the tamper detection module (No. 232) that may include circuits and/or processing element and that is coupled to the communication interface (No. 236) and the first sensor subsystem (Fig. 2, No. 215) in conjunction with the data storage module (No. 234) that, when combined with the tamper detection module, causes said tamper detection module to receive the first sensor signal indicating that the closure chassis has experienced a tamper event (Fig. 3, No. 310: detects an attempt to tamper with the seal of the product) and provide a notification (Fig. 3, No. 345) that the closure chassis has experienced the tamper event (Col. 3, Lns. 57-60: communications module No. 236 may use an RFID protocol; also, the authentication device No. 110 detects an altered hash value in response to a request by the authentication device indicating that the digital signature value has been changed; Fig. 3, Nos. 325 and 330) via the first communication interface (communication module No. 112 of seal validation device No. 110).  However, the closure chassis taught by Markel does not prevent removal of the material from the container volume.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 12, the closure chassis (No. 105) of Markel appears to house all the major components of the security system, such as the security subsystem (No. 215), first communication interface (No. 236), and the security engine (Nos. 232 and 234).
For claim 13, one embodiment (Col. 3, Lns. 19-21) of Markel states that a change in pressure based on data measured by a sensor is detected, indicative of the container being opened, which would entail removal of a closure from the bottle.
For claim 14, the Markel reference states that the secure element (No. 230) may be configured to detect an open circuit indicative of a cut to a wire such as would occur when the seal is broken or removed (Col. 3, Lns. 13-16).
For claim 15, both references mention seals and attempts to damage or remove either seal; the Markel reference includes a tamper detection module (No. 232) that includes circuits and processing elements that detect tampering with the seal (Col. 3, Lns. 42-45).  The closing member (No. 110) of Bauchot is used to seal an opening (No. 112) of the container (No. 100) to prevent removal of the material from the closure.
For claim 17, the method taught by Markel includes the following claimed subject matter, as noted, 1) the claimed detecting a tamper event is achieved using the combination of the secure element (No. 130, 230) and tamper detector seal (No. 115, 215) of a closure system for a container (Col. 2, Lns. 64-66: seal 115 indicates potential tampering), the secure element and tamper detector seal also 2) generating a sensor signal based on the detected tamper event (Col. 3, Lns. 11-18: seal No. 215 is coupled to the secure element No. 230 to detect attempts to remove or break the seal, i.e., electrical wire cut or pressurized portion of the container), 3) the claimed receiving the sensor signal is achieved using the first processing system (tamper detector module No. 232) in conjunction with the first memory system (No. 234) that receives a first sensor signal indicating that the closure chassis has experienced a tamper event (Fig. 3, No. 310: detects an attempt to tamper with the seal of the product), and said processing system and memory system also providing a first notification (Fig. 3, No. 345) that the closure has experienced a tamper event (Col. 3, Lns. 57-60: communications module No. 236 may use an RFID protocol; also, the authentication device No. 110 detects an altered hash value in response to a request by the authentication device indicating that the digital signature value has been changed; Fig. 3, Nos. 325 and 330) via the first communication interface (communication module No. 112 of seal validation device No. 110).  However, the closure chassis taught by Markel does not prevent removal of the material from the container volume.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 18, one embodiment (Col. 3, Lns. 19-21) of Markel states that a change in pressure based on data measured by a sensor is detected, indicative of the container being opened, which would entail removal of a closure from the bottle.  Also, the Markel reference states that the secure element (No. 230) may be configured to detect an open circuit indicative of a cut to a wire such as would occur when the seal is broken or removed (Col. 3, Lns. 13-16).

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Markel et al in view of Bauchot et al as applied to claims 1, 9, and 17 above, and further in view of Stevens [U.S. 8,456,302] (supplied by applicant).
For claim 8, the Markel reference does mention a visual indication and/or audible indication; however, this signal is provided on the authentication device (No. 110).  There is no mention of a visual indication on the exterior of the closure chassis.
Visual displays have been integrated into containers for some time.  The wireless tracking and electronic seal taught by Stevens monitors the security of shipments and reports tampers in real-time as well as monitors environmental status of goods (abstract).  Figure 3 depicts one example of a security compartment (No. 301) with security mechanisms (No. 303).  In one implementation, the electronics compartment (No. 302) can include a transparent window (No. 304) to allow a light emitting diode display of the e-seal status.  This reference is plain evidence that LEDs have been used to display status of wireless containers for some time.  As this is in the same field of endeavor as the primary references, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position a visual indicator on the exterior of the closure for the purpose of using a well-known and useful indicator device.
For claims 16 and 20, the claims are interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 8 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,538,371 (supplied by applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to a container system that detects tampering events through a closure chassis using sensors to providing sensor signals and notifications that the closure chassis has experienced the tamper event.  Both sets of claims also include a container module having a second communication interface that receives the notification from the first communication interface.  The claims of the ‘371 reference do not specifically mention the “third communication interface” found in the current claims; however, this third interface is used in the claims to merely function as a relay between the container volume and container module and a network platform, something the ‘371 claims mention in each independent claim.  Therefore, this is considered an obvious variation on the function of the ‘371 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,974,882. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to a container system that detects tampering events through a closure chassis using sensors to providing sensor signals and notifications that the closure chassis has experienced the tamper event.  Both sets of claims also include a container module having a second communication interface that receives the notification from the first communication interface.  The claims of the ‘882 reference do not specifically mention the “third communication interface” found in the current claims; however, this third interface is used in the claims to merely function as a relay between the container volume and container module and a network platform, something the ‘882 claims mention in each independent claim.  Therefore, this is considered an obvious variation on the function of the ‘882 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,325,763. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to a container system that detects tampering events through a closure chassis using sensors to providing sensor signals and notifications that the closure chassis has experienced the tamper event.  Both sets of claims also include a container module having a second communication interface that receives the notification from the first communication interface.  The claims of the ‘763 reference do not specifically mention the “third communication interface” found in the current claims; however, this third interface is used in the claims to merely function as a relay between the container volume and container module and a network platform, something the ‘763 claims mention in each independent claim.  Therefore, this is considered an obvious variation on the function of the ‘763 claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsang et al [U.S. 11,257,352] includes a container security system having different types of communication interfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/21/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687